Name: Commission Regulation (EC) No 2660/94 of 31 October 1994 amending Regulation (EC) No 675/94 laying down detailed rules for the application of Council Regulations (EC) No 3640/93 and (EC) No 3670/93 as regards the special arrangements for imports of maize and sorghum into Spain and of maize into Portugal
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product;  tariff policy
 Date Published: nan

 1 . 11 . 94 Official Journal of the European Communities No L 284/29 COMMISSION REGULATION (EC) No 2660/94 of 31 October 1994 amending Regulation (EC) No 675/94 laying down detailed rules for the application of Council Regulations (EC) No 3640/93 and (EC) No 3670/93 as regards the special arrangements for imports of maize and sorghum into Spain and of maize into Portugal Whereas the margin of reduction relating to the quanti ­ ties which can be imported covered by licences issued under the arrangements, which is fixed at 0 % in Article 7 (2) of Regulation (EC) No 675/94, has proved insuffi ­ cient ; whereas, therefore, that margin should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3640/93 of 17 December 1993 on special arrangements for imports of maize and sorghum into Spain for the year 1993 ('), and in particular Article 8 thereof, Having regard to Council Regulation (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the year 1994 (2), and in particular Article 8 thereof, Having regard to Council Regulation (EC) No 3670/93 of 22 December 1993 on special arrangements for imports of maize into Portugal (3), and in particular Article 7 thereof, Whereas, pursuant to the agreements between the Euro ­ pean Economic Community and the United States of America within the GATT framework, the Community has undertaken, as from the 1993/94 marketing year, to open a reduced-tariff quota for imports into Portugal of 500 000 tonnes of maize and, in respect of each of the years 1993 and 1994, to import into Spain a minimum quantity per annum of 2 000 000 tonnes of maize and 300 000 tonnes of sorghum, minus the quantities of certain grain substitutes imported into that country ; Whereas Commission Regulation (EC) No 675/94 (4) lays down the rules governing the administration of those special arrangements ; whereas, with regard to the special arrangements for imports of maize and sorghum into Spain , those rules apply exclusively to the quota opened for 1993 by Council Regulation (EC) No 3640/93 ; whereas, by Regulation (EC) No 1799/94, the Council introduced special arrangements for imports of maize and sorghum into Spain for 1994, by retaining the measure provided for in Regulation (EC) No 3640/93 ; whereas, as a result, the detailed rules for the application of the arran ­ gements provided for in Regulation (EC) No 3640/93 can also be applied to the arrangements introduced by Regu ­ lation (EC) No 1799/94 ; whereas, to that end, Regulation (EC) No 675/94 should be amended ; Article 1 Regulation (EC) No 675/94 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EC) No 675/94 of 25 March 1994 laying down detailed rules for the application of Council Regulations (EC) No 3640/93 , (EC) No 1799/94 and (EC) No 3670/93 as regards the special arrangements for imports of maize and sorghum into Spain and of maize into Portugal .' 2. Article 1 is replaced by the following : 'Article 1 The import levy reduction provided for in Article 3 of Regulations (EC) No 3640/93 and (EC) No 1799/94 and in Article 2 of Regulation (EC) No 3670/93 shall be granted on importation into Spain of maize falling within CN code 1005 90 00 and sorghum falling within CN code 1007 00 90 and on importation into Portugal of maize falling within CN code 1005 90 00, covered by licences issued by the Spanish and Portu ­ guese authorities as provided for in this Regulation .' 3 . The second subparagraph of Article 3 ( 1 ) is replaced by the following : 'Where it is decided to fix a maximum import levy reduction, any tenders) for an amount equal to or less than the maximum reduction shall be accepted . However, where the maximum reduction fixed under the tendering procedure for a given week leads to the acceptance of quantities exceeding the quantities remaining for importation in accordance with the provisions of the special arrangements for imports of maize and sorghum into Spain and of maize into (') OJ No L 333, 31 . 12. 1993, p. 13 . (2) OJ No L 189, 23 . 7 . 1994, p. 17. (3) OJ No L 338, 31 . 12. 1993, p . 35 . (4) OJ No L 83, 26. 3 . 1994, p. 26. No L 284/30 Official Journal of the European Communities 1 . 11 . 94 6 . The second indent to Article 8 ( 1 ) (b) is replaced by the following : '  that the countervailing duty provided for by the special import arrangements has been paid, or'. 7. The first subparagraph of Article 10 ( 1 ) is replaced by the following : 'Where the provisions of the special arrangements rela ­ ting to the purchase of the product to be imported on the world market are applied, the Spanish or Portu ­ guese intervention agency shall arrange for the product to be bought on the world market by the award of a supply contract under a tendering procedure . The supply shall consist in the purchase of the product on the world market and the delivery, not unloaded, to warehouses designated by the abovementioned inter ­ vention agency for placing under the customs ware ­ housing procedure provided for in Council Regulation (EEC) No 2503/88 Q. Portugal, the tenderer having lodged the tender corres ­ ponding to the accepted maximum reduction shall be awarded a quantity equal to the difference between the quantities applied for in the other accepted tenders and the quantity available . Where the maximum reduction fixed corresponds to several tenders, the quantity to be awarded shall be shared between the tenderers in proportion to the respective quantities for which they have tendered.' 4. The second subparagraph of Article 6 (1 ) is replaced by the following : 'Should the applications made in respect of a week be for quantities exceeding those still available for import in accordance with the provisions of the special arran ­ gements for imports of maize and sorghum into Spain and of maize into Portugal, the quantities for which licences are issued shall be the quantities indicated in the applications, reduced by a uniform percentage. The security for the quantities not covered by a licence shall be released immediately.' 5 . Article 7 (2) is replaced by the following : '2 . In section 8 of the import licence, a cross must be marked against the word 'yes'. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation shall not be greater than that specified in sections 17 and 18 of the import licence. The figure 0 must be entered in section 19 of the licence.' 0 OJ No L 225, 15. 8 . 1988, p. 1 .' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1994. For the Commission Rene STEICHEN Member of the Commission